In a proceeding pursuant to CPLR article 75 to stay two arbitrations, the appeal is from a judgment of the Supreme Court, Nassau County (Bucaria, J.), entered February 16, 2005, which, inter alia, granted the petition and stayed the arbitrations.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly, inter alia, stayed the arbitra*790tions. Because the provisions of the parties’ collective bargaining agreement upon which the appellant relies have the effect of limiting the petitioner’s ability to discharge provisional employees, those provisions are against public policy and unenforceable as a matter of law (see Civil Service Law § 65 [2]; Matter of United Fedn. of Teachers, Local 2, AFT, AFL-CIO v Board of Educ. of City School Dist. of City of N.Y., 1 NY3d 72, 78-81 [2003]; Matter of Preddice v Callanan, 69 NY2d 812 [1987]; Edelman v Israel, 208 AD2d 1104 [1994]; Matter of Hartley v Human Resources Admin. of City of N.Y., 132 AD2d 699 [1987]; Matter of City of Binghamton [Binghamton Civ. Serv. Forum], 63 AD2d 790 [1978]; see generally Matter of Buffalo Police Benevolent Assn. [City of Buffalo], 4 NY3d 660 [2005]). Prudenti, P.J., Santucci, Krausman and Dillon, JJ., concur.